Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on May 28, 2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arasu et al (U.S. Pub. No. 2018/0006820).

With respect to claims 1, 12 and 20, Crofton et al teaches 
writing entries corresponding to write commands of a write transaction to a targeted sweep queue in a database, wherein each entry from the entries comprises metadata including ([0079]   writes—each vcell access is either a read or a read followed by write—noting that the UM 104 picks the vcells that TM 106 reads/writes.): 
data identifying a cell to which a write command of the write commands relate, and a timestamp of the write transaction ([0082]   the TM 106 as maintaining a read-set, custom-character, and a write-set, custom-character, of timestamped vcell contents, [0084] FIG. 6, Write for a memory operation that reads in VM [a]=custom-characterp, in FIG. 6, T (timestamp counter)); and 
performing the targeted sweep of the database by deleting previous versions of cells associated with second entries, the second entries being selected from the entries based on respective timestamps of the second entries ([0091] background UM 104 thread may continuously sweep the memory transitioning each vcell from the current epoch to the next. The TM 106 track using internal state what fraction of the epoch transitioning sweep has completed to help verify the epoch of each vcell).

With respect to claims 2 and 13, Crofton et al teaches storing a progress of the targeted sweep to indicate a most recent timestamp associated with the second entries  ([0091] background UM 104 thread may continuously sweep the memory transitioning each vcell from the current epoch to the next).

 With respect to claims 3 and 14, Crofton et al teaches refraining from deleting previous versions associated with third entries, out of the entries, wherein the third entries have not been persisted into the database ([0240] success value of the delete operation may be determined, based on verifying that a second received proof cell is a prior-key proof cell that stores a next-key value that corresponds to a key value of the received proof cell prior to performance of the delete operation).

With respect to claims 4 and 15, Crofton et al teaches deletion of the previous versions includes writing sentinel values to the deleted previous versions and replacing the deleted previous versions of cells with a tombstone ([0240] success value of the delete operation may be determined, based on verifying that a second received proof cell is a prior-key proof cell that stores a next-key value that corresponds to a key value of the received proof cell prior to performance of the delete operation).

With respect to claims 5 and 16, Crofton et al teaches deletion of the previous versions includes retaining most recent cells corresponding to the second entries ([0240] success value of the delete operation may be determined, based on verifying that a second received proof cell is a prior-key proof cell that stores a next-key value that corresponds to a key value of the received proof cell prior to performance of the delete operation).

With respect to claims 6 and 17, Crofton et al teaches deletion of the previous versions includes retaining the sentinel values and the write commands (([0240] success value of the delete operation may be determined, based on verifying that a second received proof cell is a prior-key proof cell).

With respect to claims 7 and 18, Crofton et al teaches receiving a read request to obtain the second entries; and indicating that the read request fails rather than displaying that no data is present ([0090] any incorrect memory behavior would cause the verification to fail). 

With respect to claim 9, Crofton et al teaches deletion of the second entries is dependent upon a determination of whether the write commands include a tombstone, as indicated by the metadata ([0011] FIG. 6 illustrates example for read and write for a memory operation).

With respect to claim 10, Crofton et al teaches deletion of the second entries includes deleting a cell corresponding to a most recent timestamp if the write commands include a tombstone and retaining a cell corresponding to a most recent timestamp otherwise ([0011] FIG. 6 illustrates example for read and write for a memory operation).

With respect to claim 11, Crofton et al teaches timestamps of the second entries indicate times at which previous and current values of associated cells have respective latest timestamps that indicate a same time or a time previous to a starting timestamp of a longest running write transaction of the database ([0011] FIG. 6 illustrates example for read and write for a memory operation).


Allowable Subject Matter

Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163